                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                SAN ANGELO DIVISION

TINITED STATES OF AMERICA,
  Plaintiff,

                                                            NO. 6:20-CR-04/,-01-H

DEANYORTON,
      Defendant.


               OR-DER ACCEPTING REPORT AND RNCOMMEI\DATION
                   OF TTIE I.INITED STATES MAGISTRATE JUDGE
                             CONCERNING PLEA OF GI,JILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the united States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 2g U.S.C.

$   636(bxl), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guitty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED

         DatedMay     b   ,2021.



                                            JAMES        SLEY HENDRIX
                                            UN         STATES DISTRICT JUDGE
